O©OO\|CDU`|-D~OOI\)-\

NNNNN|\)|\)_\_\_\_\_\_\.A_AA_\
W|:I>(DO`|-I>C)ONAO©CD\ICDU`|LQON-\

UN|TED STATES DlSTRlCT COURT
DlSTR|CT OF NEVADA

**

HYRUl\/l JOSEPH WEST,
Petitioner,
v.
BR|AN WlLLlAl\/lS, et al.,
Respondents.

 

 

 

 

'k

Case No. 2:15-cv-01504-LDG-NJK
ORDER

This is an action for habeas corpus relief under 28 U.S.C. § 2254 brought by

Hyrum Joseph West, a Nevada prisoner. On

February 26, 2018, the Court entered an

Order (ECF No. 56) that granted in part and denied in part respondents’ motion to

dismiss (ECF No. 38) West’s amended petition for a Writ of habeas corpus (ECF Nos.

33/34). The Order directed West to either abandon his unexhausted grounds for relief or

file a motion for stay and abeyance. On July 16, 2018, West filed a motion for stay and

abeyance. ECF No. 61. For reasons discussed below, the Court will deny the motion.

ln Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court condoned, but also

placed limitations upon, the federal court’s discretion to facilitate a habeas petitioner’s

return to state court to exhaust claims. The Rhines Court stated:

[S]tay and abeyance should be available only in limited
circumstancesl Because granting a stay effectively excuses a petitioner's
failure to present his claims first to the state courts, stay and abeyance is
only appropriate When the district court determines there Was good cause
for the petitioner's failure to exhaust his claims first in state court.
l\/loreover, even if a petitioner had good cause for that failure, the district

 

OCOCD\|O)U`l-I>OOI\J-\

N N N l\) l\) l\) 4 4 4 4 4 4'4 4 4 4

 

 

court would abuse its discretion if it were to grant him a stay when his
unexhausted claims are plainly meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An
application for a writ of habeas corpus may be denied on the merits,
notwithstanding the failure of the applicant to exhaust the remedies
available in the courts of the State”).

Rhines, 544 U.S. at 277.

The Court in Rhines went on to state that “it likely would be an abuse of
discretion for a district court to deny a stay and to dismiss a mixed petition if the
petitioner had good cause for his failure to exhaust, his unexhausted claims are
potentially meritorious, and there is no indication that the petitioner engaged in
intentionally dilatory litigation tactics.” ld. at 278.

Thus, the court may stay a petition containing both exhausted and unexhausted
claims if: (1) the habeas petitioner has good cause; (2) the unexhausted claims are
potentially meritorious; and (3) petitioner has not engaged in dilatory litigation tactics.
Rhines, 544 U.S. at 277; Gonzalez v. Wong, 667 F.3d 965, 977-80 (9th Cir. 2011).
“[G]ood cause turns on whether the petitioner can set forth a reasonable excuse,
supported by sufficient evidence, to justify [the failure to exhaust a claim in state court].”
Blake v. Baker, 745 F.3d 977, 982 (9th Cir. 2014). “While a bald assertion cannot
amount to a showing of good cause, a reasonable excuse, supported by evidence to
justify a petitioner's failure to exhaust, will.” ld. An indication that the standard is not
particularly stringent can be found in Pace v. DiGug/ielmo, 544 U.S. 408 (2005), where
the Supreme Court stated that: “[a] petitioner's reasonable confusion about whether a
state filing would be timely will ordinarily constitute ‘good cause’ to excuse his failure to
exhaust.” Pace, 544 U.S. at 416 (citing Rhines, 544 U.S. at 278).

West’s argument in support of stay and abeyance consists largely of a
recapitulation of his substantive habeas claims. He also argues that his claims have
already been exhausted in state court, but this Court stands by its prior determinations
as to which claims are and are not exhausted

As for demonstrating good cause for his failure to exhaust, West claims that he
received ineffective assistance of appellate counsel and post-conviction counsel. With

2

 

O©CO\IO)U`l-L(JOI\)_\

l\)l\)|\)|\)4444444444

 

 

respect to appellate counsel, he claims that “it was a mistake to appoint trial counsel as
direct appeal counsel because he will not cite [ineffective assistance of counsel] on
himself.” ECF No. 61, p. 26. As respondents point out, however, Nevada law provides
that ineffective assistance of counsel (lAC) claims are generally not appropriate for
review on direct appeal and are, instead, to be raised in post-conviction proceedings in
the state district court. See Pellegrini v. State, 34 P.3d 519, 534 (Nev. 2001). Othen/vise,
Wests alleges only that appellate counsel was “constitutionally required to put all of
West’s proceedings in direct appeal.” ECF No. 61, p. 26. This is plainly inaccurate See
Jones v. Barnes, 463 U.S. 745, 751-52 (1983) (“Experienoed advocates since time
beyond memory have emphasized the importance of winnowing out weaker arguments
on appeal and focusing on one central issue if possible, or at most on a few key
issues.”).

The Ninth Circuit has held that ineffective assistance of post-conviction counsel
can be good cause for a Rhines stay, but to the extent the holding was based on
Martinez v. Ryan, 566 U.S. 1 (2012), it extends only to claims alleging ineffective
assistance of trial counsel See Blake, 745 F.3d at 983-84 (recognizing that Marfinez
held that “lAC by state post-conviction counsel ‘at initial-review collateral proceedings
may establish cause for a prisoner's procedural default of a claim of ineffective
assistance at trial’”). l\/loreover, in alleging his post-conviction counsel was ineffective,
West makes only broad allegations that post-conviction counsel supplemented his pro
se submissions to the state court rather than amending them. ECF No. 61, p. 2, 17. He
does not establish how this caused his failure to exhaust the relevant claims. Without
more, West falls short of making the necessary showing under Rhiines/B/ake. See
Blake, 745 F.3d at 982 (noting that “a bald assertion cannot amount to a showing of
good cause”).

Because West has not demonstrated good cause for his failure to exhaust his

unexhausted claims in state court, his request for stay and abeyance will be denied.

 

O©m\lO)UT-LOJ|\)-\

l\)l\)|\)l\)|\)|\)|\)4444444444
WH®U`|-LOON-\OCOCD\ITUTLOJN-A

 

 

lT lS THEREFORE ORDERED that petitioner's motion for stay and abeyance
(ECF No. 61) is DEN|ED.

|T lS FURTHER ORDERED that petitioner shall have 30 days from the date this
Order is entered within which to file a Notice of Abandonment of Unexhausted Claims,
indicating that his unexhausted claims (i.e., all claims except for Ground 6, the
Confrontation Clause claim and ineffective assistance of appellate counsel claim in
Ground 7, the Doub|e Jeopardy Clause claim in Ground 8, the ineffective assistance of
appellate counsel claims in Grounds 9 and 10, the deprivation of counsel claim in
Ground 11, and Ground 12 to the extent it alleges cumulative error based on errors
raised on direct appeal) are to be deleted from his amended petition (ECF Nos. 33/34).

lT lS FURTHER ORDERED that, if petitioner does not abandon his unexhausted
claims within the time allowed, the amended petition (ECF Nos. 33/34) shall be
dismissed under Rose v. Lundy, 455 U.S. 509 (1982).

lT lS FURTHER ORDERED that, if petitioner abandons his unexhausted claims
within the time allowed, respondents shall have 60 days from the date the Notice of
Abandonment is filed within which to file an answer to the remaining claims in the
Amended Petition (ECF Nos. 33/34). To the extent they have not done so already,
respondents shall comply with Rule 5 of the Rules Governing Section 2254 Cases in the

United States District Courts. Petitioner shall have 45 days from the date on which the

\/@Mf@

l_'loyd D.,George
United States District Judge

answer is served to file a reply.

DATED this ‘€ day of ivlarch, 2019.

 

 

